Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing FMI FUNDS Tax Information Schedule Calendar Year 2008 Record Date Ex Date Payable Date QDI % of Dividend QDI % of STCG QDI % of Foreign Non-taxable Dividend % Return of Capital% Fund (Symbol) FMI Common Stock Fund (FMIMX) 10/29/2008 10/30/2008 10/31/2008 79.95 79.95 FMI Common Stock Fund (FMIMX) 12/29/2008 12/30/2008 12/30/2008 100.00 FMI Focus Fund (FMIOX) 10/29/2008 10/30/2008 10/31/2008 100.00 FMI Large Cap Fund (FMIHX) 10/29/2008 10/30/2008 10/31/2008 100.00 FMI Large Cap Fund (FMIHX) 12/29/2008 12/30/2008 12/30/2008 100.00 FMI Provident Trust Strategy Fund (FMIRX) 10/29/2008 10/30/2008 10/31/2008 98.09 FMI Provident Trust Strategy Fund (FMIRX) 12/29/2008 12/30/2008 12/30/2008 100.00 QDI Qualifying Dividend Income STCG Short-Term Capital Gains FMIFUNDS Dear Fellow FMI Funds Shareholders: For the year ended December 31, 2008, the FMI Focus Fund and FMI Provident Trust Strategy Fund are the only Funds with earned income from the following types of government securities: FMI Focus Fund FMI Provident Trust Strategy Fund Federal Farm Credit Bank None 3.95% Federal Home Loan Bank None 36.86% Federal Home Loan Mortgage Corp. None 3.48% Federal National Mortgage Association None 3.26% U.S. Treasury Bills 10.76% 1.44% The FMI Common Stock Fund and the FMI Large Cap Fund did not have income from government securities. For residents of Massachusetts the amount of the capital gain distributions from assets held for more than one year can be determined by multiplying the amount in Box 2a, Form 1099-DIV by: 1-2 years 2-3 years 3-4 years 4-5 years 5-6 years 6 or more years FMI Common Stock Fund None None 72.24% 17.88% 9.88% None FMI Focus Fund 27.58% 12.10% 26.66% 9.23% 24.43% None The FMI Large Cap Fund and FMI Provident Trust Strategy Fund did not pay any long-term capital gain distributions this year. This information is provided for your convenience in preparing your tax returns. To determine the amount, if any, that is exempt from taxation in your state of residence , please consult your tax adviser. DST Output Item #64815
